In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐3724 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

ALEX A. CAMPBELL, also known as  
DAVE, also known as DADDY, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
          No. 1:10‐cr‐00026‐1 — Robert W. Gettleman, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 12, 2014 — DECIDED OCTOBER 21, 2014 
                  ____________________ 

     Before EASTERBROOK, SYKES, and TINDER, Circuit Judges. 
    TINDER,  Circuit  Judge.  Defendant‐Appellant  Alex  Camp‐
bell,  also  known  as  “Daddy”,  “Dave”  and  “Cowboy”,  re‐
cruited young women in the United States illegally to work 
for  him  as  masseuses  and,  ultimately,  prostitutes.  He  re‐
ferred  to  these  women  as  his  “Family”.  At  first,  Campbell 
enticed the women into joining his Family by offering them 
comfortable places to live, and jobs in massage parlors with 
2                                                       No. 12‐3724 

no  expectation  that  they  perform  sexual  services.  Once  he 
had  gained  their  trust,  Campbell  required  the  women  to 
break  their  ties  with  their  relatives  and  friends,  and  confis‐
cated their identification, immigration documents and mon‐
ey.  Campbell  renamed  them,  branded  them  with  tattoos, 
abused them, and forced them to engage in prostitution for 
his benefit. 
    Eventually,  one  of  Campbell’s  victims  turned  to  law  en‐
forcement. This led to an investigation, which resulted in an 
eleven‐count  indictment.  A  jury  found  Campbell  guilty  on 
all counts and the district court sentenced him to life impris‐
onment.  Campbell  appeals  his  conviction  of  two  counts  of 
harboring  illegal  aliens,  one  count  of  extortion  under  the 
Hobbs Act, and one count of sex trafficking under the Traf‐
ficking  Victim’s  Protection  Act.  Specifically,  Campbell  con‐
tends that the district court erred in failing to instruct the ju‐
ry  that  harboring  requires  proof  of  his  intent  to  shield  the 
alien  from  detection  by  law  enforcement,  and  the  Govern‐
ment’s  evidence  of  such  intent  was  insufficient.  Campbell 
also  contends  that  the  Government’s  evidence  was  insuffi‐
cient to establish the required interstate commerce elements 
under the Hobbs Act and the Trafficking Victim’s Protection 
Act. 
       I.      Background 
     On  January  12,  2010,  the  Government  filed  a  Complaint 
in  the  United  States District  Court  for  the  Northern  District 
of  Illinois  against Campbell and Danielle  John. Both  Camp‐
bell and John were indicted on April 15, 2010. On November 
29,  2010,  John  withdrew  her  not‐guilty  plea  pursuant  to  a 
plea  agreement.  On  December  30,  2010,  a  Superseding  In‐
dictment  was  filed  against  Campbell  alone,  containing  the 
No. 12‐3724                                                                  3 

following eleven counts: obtaining labor and services of oth‐
ers  by  force,  serious  harm  and  abuse,  in  violation  of  18 
U.S.C. § 1589 (Counts 1, 2 and 3); concealing, harboring and 
shielding  illegal  aliens  for  commercial  advantage,  in  viola‐
tion  of  8  U.S.C.  §§  1324(a)(1)(A)(iii),  1324(a)(1)(A)(v)(II)  & 
1324(a)(1)(B)(i) (Counts 4, 5, and 6); concealing identity and 
immigration  documents,  in  violation  of  18  U.S.C.  §  1592(a) 
(Counts 7, 8, and 9); sex trafficking, in violation of the Traf‐
ficking  Victim’s  Protection  Act,  18  U.S.C.  §  1591(a)  (Count 
10); and extortion, in violation of the Hobbs Act, 18 U.S.C. § 
1951(a)  (Count  11).  A  jury  found  Campbell  guilty  on  all 
counts, but the district court granted Campbell’s motion for 
acquittal  as  to  Count  5.  Campbell  was  sentenced  on  all  re‐
maining  counts.  On  appeal,  Campbell  only  challenges  his 
conviction  of  the  following:  Counts  4  and  6,  for  harboring 
illegal aliens “Diamond” and “Loni”, respectively; Count 10, 
for sex trafficking related to Diamond; and Count 11, for ex‐
tortion  of  “Masha”.1  Accordingly,  we  will  focus  on  the  evi‐
dence  adduced  at  trial  related  to  Campbell’s  interactions 
with Diamond, Loni and Masha. And if Tolstoy was correct 
that every unhappy family is unhappy in its own way, some 

                                                 
1 Four victims testified at trial under their real first names. They testified 
about the “Family” names Campbell gave to them, and they referred to 
each other by those names. In the appellate briefing, the parties refer to 
two  of  the  testifying  victims—“Diamond”  and  “Loni”—  by  the  names 
given to them by Campbell. The parties refer to a third victim by her first 
name,  “Masha”,  and  not  her  Family  name  given  by  Campbell,  “Baby”. 
(Reference  to  the  fourth  testifying  victim  has  been  omitted  from  this 
opinion because the convictions being appealed do not relate to her.) In 
this opinion, we refer to the victims by the same names used by the par‐
ties in the briefing. 
4                                                      No. 12‐3724 

detail will be necessary to show the way in which Campbell 
made his “Family” uniquely unhappy. 
               A. Diamond 
    Diamond, who was born in Ukraine, came to the United 
States in 2007 to be an au pair in Ohio and Georgia. Her last 
au pair assignment ended in November 2007, when she had 
a month left on her visa. Seven months later, Diamond, then 
20  years  old,  had  moved  to  Chicago  and  was  looking  for 
work.  In  June  2008,  Diamond  was  hired  by  Bo  Liu,  Camp‐
bell’s business associate, to be a masseuse at a massage par‐
lor, after  she  responded to an internet  advertisement  for  an 
administrative  assistant.  Shortly  after  being  hired,  she  met 
Campbell,  who  was  43  years  old,  used  the  name  “Dave”, 
and  was  introduced  to  Diamond  as  the  owner  of  the  mas‐
sage  parlor.  During  their  first  conversation,  Campbell  as‐
sured Diamond: “In my spas, there are no illegal activities.” 
On  the  same  day,  she  met  John,  who  was  known  as  “Prin‐
cess”,  and  who  was  also  born  in  Ukraine.  Diamond  under‐
stood John to be the manager of the spa, although  she took 
orders  from  Campbell.  Diamond  met  another  female  em‐
ployee of the spa, “Nadya”, who was born in Ukraine. Dia‐
mond noticed that John and Nadya had identical tattoos.  
    After  her  first  day  of  work,  Campbell  drove  Diamond 
home  in  his  car.  At  the  beginning  of  her  time  at  the  spa, 
Campbell treated Diamond nicely, gave her rides, asked her 
about her life, and—in her mind—became her friend. Camp‐
bell  asked  Diamond  about  her  past  in  Ukraine,  her  time  in 
the  United  States,  and  the  roommate  with  whom  Diamond 
shared a small apartment. He asked about her legal status in 
the  United  States,  and  Diamond  confided  in  him  that  she 
was  not  in  the  country  legally.  Campbell  remarked  to  Dia‐
No. 12‐3724                                                           5 

mond that it is hard to be in the United States alone, and she 
needed someone who could give her advice and help her. 
     On  June  25,  2008,  after  Diamond  had  known  Campbell 
for a week, Campbell gave Diamond a ride after work. They 
ate  dinner  and  Campbell  served  her  alcohol  until  she  be‐
came  intoxicated.  Campbell  described  the  “Family”  to  her. 
He said the Family was an organization of friends that help 
each other. He told her that he was a member of the Family, 
and he gave $5,000 a month to other members of the Family. 
He asked her if she would like to join the Family. She asked 
if  she  would  need  to  pay  money  to  join.  He  said  that  she 
would  not  need  to  pay  money,  but  he  told  her  that  every 
member  of  the  Family  had  a  horseshoe  tattoo.  He  said  that 
the  tattoo  allows  members  of  the  Family  to  identify  each 
other  and,  “if  you  need  help,  and  they  see  this  tattoo,  they 
will  help  you.”  At  the  end  of  the  conversation,  while  Dia‐
mond was still intoxicated, Campbell took Diamond to a tat‐
too shop and Diamond received her first tattoo, a horseshoe 
on her neck. 
    Within a week of receiving the tattoo, Campbell and Di‐
amond began a sexual relationship. Campbell had Diamond 
refer  to  him  as  “Daddy”.  Campbell  told  Diamond  that  she 
needed a pseudonym to give to massage clients. At first, he 
let her choose the name, but later, Campbell gave her a new 
name: “Diamond”. He told her that she was like “a diamond 
in the rough,” but it takes “a lot of pressure to actually make 
it a real diamond.” Shortly after their sexual relationship be‐
gan,  Campbell  had  Diamond  receive  a  second  tattoo,  this 
time  on  her  chest.  The  tattoo  depicted  a  horseshoe,  with 
“Cowboy”—Campbell’s  self‐appointed  moniker—written  at 
6                                                      No. 12‐3724 

the top, and “Diamond” written inside the horseshoe, along 
with “AAC” and “917”, Campbell’s initials and his birthday. 
    For  two  weeks  after  being  tattooed,  Diamond  was  paid 
for  her  work  at  the  spa.  Then,  Campbell  told  her  that  he 
would  keep  all  the  money  she  earned  in  an  envelope  with 
her name on it. He told her that he would keep it safe, and if 
she  needed  it,  she  could  have  it  at  any  time.  Diamond  felt 
that  Campbell  treated  her  well  during  this  time,  and  she 
thought she was falling in love with him. 
    Campbell told Diamond that she would have to undergo 
an  orientation  for  joining  the  Family.  This  orientation  in‐
cluded training on the Family rules, such as the requirement 
to  keep  in  constant  contact  with  Campbell  via  phone  calls 
and  text  messages,  and  to  have  no  contact  with  “society” 
(Campbell’s word for non‐Family members). During orienta‐
tion,  Campbell  took  Diamond’s  passport,  and  told  her  he 
was giving it to Danielle John so it would be kept safe. 
    Campbell  told  Diamond  that  her  roommate  was  jealous 
of  her,  and  would  report  her  to  immigration  authorities 
which  would  result  in  Diamond  being  deported.  Campbell 
demanded  that  Diamond  immediately  move  out  of  her 
shared  apartment  and  into  an  apartment  he  provided.  At 
first,  Diamond  moved  into  John’s  apartment,  which  was  in 
the building that housed “Elle Spa,” a massage parlor under 
Campbell’s control. In late‐July 2008, Campbell rented a stu‐
dio apartment for Diamond in the same building. Campbell 
furnished the apartment and paid the bills. 
   At the end of July 2008, Campbell learned that Diamond 
had smoked a cigarette after he had previously forbade her 
from smoking for the day. Campbell told Diamond that she 
No. 12‐3724                                                           7 

had  cheated  on  the  Family,  and  he  ordered  her  to  take  off 
her clothes, and he beat her with a belt. The same night, John 
took  all  of  Diamond’s  identification  documents  and  bank 
cards.  While  Campbell  told  Diamond  she  could  not  talk  to 
anyone other than Campbell and John, John erased all of the 
phone numbers in Diamond’s phone except Campbell’s and 
John’s numbers. While Campbell told Diamond she was not 
allowed  to  keep  track  of  money,  John  erased  a  record  of 
earnings Diamond had been keeping on her phone. 
    After that incident, Campbell began inflicting what he re‐
ferred  to  as  “punishments”  on  Diamond.  He  forbade  her 
from  speaking  to  her  parents,  and  from  smoking,  drinking 
and  eating  sweets.  Campbell  repeatedly  beat  her  with  his 
belt  or  hand,  and  he  forced  her  to  extinguish  a  lit  cigarette 
using  her  naked  buttocks.  Campbell  told  Diamond  that  he 
had  video  surveillance  cameras  throughout  the  spas  where 
Campbell forced Diamond to work without pay seven days 
a week. Campbell told her that if she tried to run from him 
he would find her. He emphasized that she was in the coun‐
try  illegally,  had  no  passport,  no  identification,  no  money 
and  no  friends  in  the  United  States.  Campbell  claimed  he 
was  a  professional  assassin,  who  was  good  at  tracking  and 
killing people. He told Diamond repeatedly that if anyone in 
the Family went to the authorities, he would kill that person 
or  he  would  “just  come  to  the  courtroom  and  shoot  every‐
body.” Campbell told her that she should say nothing if she 
were  ever  questioned  by  law  enforcement, and  that  the  po‐
lice  often  beat  and  raped  women.  Campbell  ordered  Dia‐
mond to spy on other spa employees and report to Campbell 
what they did and said. 
8                                                          No. 12‐3724 

   In  September  2008,  Campbell  told  Diamond  he  was  a 
“pimp” and she would engage in prostitution for his benefit. 
He  said  that  all  of  the  members  of  the  Family  engaged  in 
prostitution for him, and he ordered John to teach Diamond 
the  mechanics  of  how  prostitution  worked,  such  as  how  to 
negotiate  with  customers,  screen  customers  to  ensure  they 
were  not  law  enforcement  agents,  and  which  sex  acts  were 
expected.  In  October  2008,  Campbell  ordered  Diamond  to 
have sex with his business partner Bo Liu, get pregnant from 
him, and give him the baby. Diamond agreed to the request, 
fearing  for  her  life.  Bo  Liu  made  monthly  payments  to 
Campbell for this. 
    In  November  2008,  Diamond  was  late  in  texting  Camp‐
bell  that  she  had  finished  a  massage.  Campbell  responded 
by beating Diamond with his belt and forcing her to live in 
Elle Spa. The conditions in the spa were unsanitary, and she 
was  given  little  food  to  eat,  going  for  stretches  of  up  to  48 
hours  without  food.  Campbell  also  began  requiring  Dia‐
mond to perform sex acts for money at Elle Spa. On Christ‐
mas  day  2008,  Diamond  made  $800  performing  sex  acts  in 
the spa. When she gave the money to Campbell, as she was 
always  required  to  do,  he  rewarded  her  by  allowing  her  to 
spend  the  night  on  a  couch  in  John’s  apartment.  At  the  be‐
ginning  of  January,  Campbell  forced  Diamond  to  live  in  a 
different spa under his control. She spent between four and 
five months living in this spa, which did not have a shower 
or  a  bathtub.  She  washed  in  a  sink,  and  was  forced  to  use 
semen‐stained towels to wash and dry. 
   In  January  2009,  when  Diamond  asked  for  a  thousand 
dollars  to  send  to  a  sick  relative  in  Ukraine,  Campbell  told 
her  that  she  was  out  of  the  Family,  and  would  have  the 
No. 12‐3724                                                           9 

choice  of  going  through  a  “reorientation”  or  having  Camp‐
bell  “cut  [her]  tattoos  off  and  put  heroin  in  [her]  veins  and 
drop [her] off in some crack [house].” During the reorienta‐
tion in 2009, Diamond was permitted to speak only English, 
and  she  was  not  permitted  to  talk  with  anyone  outside  of 
work, including Campbell, without permission. 
    In  January  2009,  Campbell  had  an  appearance  in  court. 
Afterward,  he  told  Diamond  that  a  former  Family  member 
named  Amy  had  complained  to  him  about  the  police,  but 
she did not appear in court and so he was no longer in trou‐
ble.  Campbell  opened  champagne  in  celebration,  and  told 
Diamond  “his  people  took care of [Amy],” which  Diamond 
understood to mean that Campbell’s associates killed her. 
    In  January  and  February  of  2009,  Diamond  continued 
performing  sex  acts  for  money  at  the  spas  when  instructed 
by  Campbell.  Sometimes  during  that  period,  Campbell  was 
worried  about  undercover  law  enforcement  agents,  and  he 
instructed  Diamond  to  only  perform  massages.  During  this 
time,  the  spas  where  she  worked  advertised  in  a  magazine 
called,  “Chicago  After  Dark,”  and  on  the  classified  adver‐
tisement  website,  “Craigslist”.  During  late  2008,  all  of  2009 
and early 2010, Diamond placed advertisements for the spas 
on Craigslist. 
    When Diamond met Masha, or “Baby”, at a spa in Janu‐
ary  2009,  Diamond  was  angry  because  she  assumed  Masha 
was  living  in  the  studio  apartment  Campbell  had  initially 
rented for  Diamond.  Diamond asked Campbell why Masha 
lived  in  the  apartment  and  Diamond  was  forced  to  live  in 
the spa. Campbell took her to a massage room, beat her, and 
then told her to clean up and not reveal to Masha that he had 
beaten  her.  In  February  2009,  Campbell  ordered  Diamond 
10                                                        No. 12‐3724 

and  Masha  to  perform  sex  acts  on  each  other  while  Camp‐
bell  filmed  them  with  his  phone.  In  March  or  April  2009, 
Campbell directed Diamond to call Masha’s parents in Bela‐
rus  and  obtain  from  them  Masha’s  phone  number  in  the 
United  States.  Around  the  same  time,  Campbell  instructed 
Diamond  to  meet  Masha  in  a  spa  parking  lot  and  receive  a 
package from her. Diamond received the package and put it 
in the spa safe as instructed. 
    In  June  2009,  Campbell  moved  Diamond  into  a  house 
with  John,  and  John  and  Campbell’s  child,  known  as  “Eu‐
rope”.  During  the  six  months  that  Diamond  lived  in  this 
house, other members of Campbell’s Family lived there from 
time  to  time,  including  Loni.  Campbell  asked  Diamond  to 
tell Loni about the rules of the Family (e.g., not to talk to an‐
yone  outside  the  Family,  to  give  all  money  to  Campbell,  to 
text  Campbell  about  customers  and  whereabouts,  etc.),  but 
he  told  Diamond  not  to  tell  Loni  her  real  name  or  that  the 
Family members were required to engage in prostitution. In 
August  or September 2009,  Loni  hit a fence while driving a 
car. Campbell instructed John to give Diamond her identifi‐
cation and driving permit. Campbell instructed Diamond to 
tell the police that she was driving and John was in the pas‐
senger  seat.  When  the  police  arrived,  Diamond  complied 
and the car was towed. 
    Throughout 2009, Campbell continued inflicting an array 
of  “punishments”  on  Diamond.  Campbell  beat  Diamond 
with  his  fists,  his  belt,  a  pool  cue  and  a  two‐by‐four  board. 
Campbell  extinguished  a  lit  cigarette  on  Diamond’s  bare 
foot. After a repeat customer brought her flowers on Valen‐
tine’s  Day,  Campbell  accused  Diamond  of  asking  the  cus‐
tomer  for  help  getting  out  of  the  Family,  and  he  beat  her 
No. 12‐3724                                                         11 

with a large umbrella. When Diamond only made $20 in gra‐
tuities  after  a  day’s  work,  Campbell  forced  her  to  eat  a  $20 
bill.  When  Campbell  decided  Diamond  did  not  smile 
enough in the presence of a new Family recruit, he beat her. 
When Campbell caught Diamond and Loni speaking to each 
other in Russian, he beat them both. At times, Campbell beat 
Diamond until she begged him to kill her. 
    In  September  2009,  Campbell  ordered  Diamond  to  call 
Masha’s parents in Belarus a second time to obtain Masha’s 
new  phone  number  in  the  United  States.  Soon  afterwards, 
Campbell  instructed  Diamond  to  receive  a  package  from 
Masha  outside  the  Day  and  Night  Spa.  Diamond  did  as  in‐
structed.  As  Diamond  stood  alone  with  Masha  in  the  park‐
ing  lot,  Masha  gave  Diamond  the  package.  Then  Masha 
hugged  her  and said: “Everything  [is] gonna be okay.” Un‐
beknownst to Diamond, the exchange in the parking lot was 
being monitored by law enforcement agents. 
               B. Loni 
    Loni  was  born  and  raised  in  Ukraine,  and  came  to  the 
United  States  on  a  four‐month  visa  in  May  2007  when  she 
was  20  years  old.  She  came  to  the  United  States  “to  see  a 
new country and meet new friends.” In September 2008, Lo‐
ni  was  working  as  a  waitress  in  Chicago  when  she  met 
Campbell, who went  by the name “Dave”. Campbell began 
referring to her by the name “Loni”, which he made up for 
her, on the day they met. In November 2008, when she was 
21  years  old,  Loni  began  working  for  Campbell  as  a  mas‐
seuse in three of his spas, including the Elle Spa and the Day 
and  Night  Spa.  During  the  first  month  of  her  employment, 
Campbell paid Loni in cash 35 percent of the money the spa 
12                                                         No. 12‐3724 

received for each massage she performed. During the second 
month, Campbell paid her 50 percent. 
    When  she  began  working  for  Campbell,  he  asked  Loni 
about  her  legal  status  in  the  United  States.  When  Loni  told 
him that she was in the United States illegally, Campbell re‐
sponded that he could help change her status. Loni was in‐
terested  in  his  offer  because  she  felt  that  if  she  were  in  the 
country  legally,  she  could  go  to  school  in  the  United  States 
and  find  a  better  job.  In  December  2008  or  January  2009,  at 
his  request,  Loni  gave  Campbell  copies  of  her  passport, 
driver’s license, social security card, birth certificate and oth‐
er identification documents so he could help her obtain legal 
status. 
    In February 2009, Campbell gave Loni a car as a birthday 
gift. In a similar manner to what he had done with Diamond, 
Campbell  began  telling  Loni  about  the  Family.  He  told  her 
that  he  helped  members  of  the  Family.  He  also  told  her 
about  a  woman  who  had  been  working  for  him  who  com‐
plained about him to the police. He said the police could not 
prove  a  case  against  him  because  the  woman  disappeared. 
On  another  occasion,  Loni  overheard  Campbell  ordering 
John  to  tape  plastic  to  the  floors  and  walls  of  the  house 
basement,  because  he  was  planning  to  dismember  a  dead 
body.  Campbell  told  Loni  multiple  times  that  he  had  the 
ability to call the authorities and have people deported, and 
he  had  caused  a  woman  to  be  deported  because  she  had 
wronged him. 
   In May 2009, Campbell moved Loni out of the apartment 
she had been sharing with a friend, and moved her into the 
house  occupied  by  John,  Diamond  and  others.  Campbell 
convinced  Loni  to  give  him  her  money  and  cell  phone, 
No. 12‐3724                                                        13 

which he promised to “keep safe” for her. Shortly after Loni 
moved into the house, John took Loni’s passport and credit 
cards. Campbell and John said that she did not need money 
because  they  would  pay  all  of  her  bills.  Later,  Loni  asked 
Campbell and John to return her passport, but they refused. 
On  May  27,  2009,  Campbell  told  Loni  she  was  joining  the 
Family  and  getting  a  tattoo,  and  Loni  said  that  she  did  not 
want a tattoo or to be part of the Family. Campbell said the 
decision  was  already  made,  and  John  drove  Loni  and  Dia‐
mond to a tattoo shop and Loni received a tattoo on her neck 
modelled  after  the  tattoo  on  Diamond’s  neck.  During  the 
summer  of  2009,  Campbell  required  Loni,  Diamond  and 
John to receive tattoos on their backs and wrists. Each wom‐
an  received  a  tattoo  covering  70  percent  of  her  back  which 
depicted a scroll containing a manifesto drafted by Campbell 
asserting  that  each  woman  “live[s]  for”  Campbell  “till 
death.” 
    Campbell  and  John  told  Loni  the  rules  of  being  part  of 
the  Family,  just  as  they  had  done  earlier  with  Diamond. 
Campbell told her repeatedly that he had friends in law en‐
forcement, and if she went to the police, he would find out. 
He  said  the  police  would  deport  her.  Loni,  like  Diamond, 
was required to work in the spas every day and give Camp‐
bell all of the money she earned. Campbell beat Loni repeat‐
edly and forced her to have sex with him. On one occasion, 
Campbell beat Loni and Diamond with his belt, and then re‐
quired  Loni  and  Diamond  to  strike  another  female  spa  em‐
ployee.  Campbell  required  Loni  to  watch  as  he  beat  Dia‐
mond  with  a  pool  cue.  During  the  beating,  when  Diamond 
shouted  in  Ukrainian,  Campbell  asked  another  Family 
member for a translation. Upon learning that Diamond had 
14                                                    No. 12‐3724 

exclaimed,  “Oh  my  God,”  Campbell  told  her:  “Yes,  I  am 
your God.” 
    In early October 2009, Loni asked Campbell to allow her 
to travel to Ukraine. She lied to him, saying that her mother 
was sick and she would return to the United States in a cou‐
ple  of  months  to  rejoin  the  Family.  On  October  5,  2009, 
Campbell  told  her  that  she  would  be  permitted  to  go  to 
Ukraine,  and  John  booked  Loni  a  plane  ticket  for  the  next 
day. On October 6, 2009, John drove Loni to the airport, and 
only  then  did  John  give  Loni  her  passport  and  the  plane 
ticket. Loni boarded the plane with no intention of returning 
to the United States. 
              C. Masha 
    Masha  was  born  and  raised  in  Belarus,  and  came  to  the 
United States in June 2007 with a four‐month visa. When her 
visa expired, Masha stayed in the country because she liked 
the United States and wanted to attend nursing school in the 
country.  In  2008,  when  she  was  20  years  old,  Masha  met 
Campbell while she was attending a massage therapy school 
in  Chicago. Campbell asked Masha questions about  her life 
and  background,  including  her  immigration  status  in  the 
United States. Campbell told Masha that he worked for im‐
migration  services,  and  he  could  help  her  obtain  a  green 
card. He told her that he had obtained green cards for many 
people,  and  it  would  not  be  a  problem  obtaining  one  for 
someone  in  her  situation.  Campbell  said  that  a  green  card 
would  cost  her  $13,000,  plus  an  additional  “upfront  pay‐
ment”  of  $1,500.  In  September  2008,  Masha  began  making 
weekly $1,000 payments to Campbell for a green card. Pur‐
suant to Campbell’s request, Masha gave Campbell copies of 
her passport and all other identifying information, including 
No. 12‐3724                                                       15 

the names and telephone number of Masha’s parents in Bel‐
arus.  Campbell  obtained  Masha’s  credit  report  without  her 
knowledge, and required Masha to undergo a medical exam‐
ination  at  her  own  expense,  purportedly  because  it  was  a 
step in the immigration process. 
    Masha  obtained  the  money  for  her  weekly  payments  by 
working  in  Campbell’s  spas  (the  Day  and  Night  Spa,  Elle 
Spa  and  Club  Tan)  as  a  masseuse,  as  well  as  from  friends 
and her parents in Belarus. Campbell prohibited Masha from 
talking with her co‐workers, and in particular, he prohibited 
discussion  of  Masha’s  life,  history,  address  or  real  name 
(Campbell’s  name  for  Masha  was  “Baby”).  Campbell  sug‐
gested Masha move into one of his apartments, which he of‐
fered  at  a  discount  price.  Shortly  after  she  moved  in  the 
apartment,  Campbell  evicted  her  for  employing  the  chain 
lock  on  the  apartment  door.  Campbell  broke  the  chain  lock 
and  told  Masha  to  share  John’s  apartment,  but  Masha  re‐
fused  and  instead  moved  into  a  friend’s  house.  Campbell 
told  Masha  about  the  Family,  in  similar  terms  to  what  he 
used with Diamond and Loni. Campbell told Masha that she 
was  required  to  get  a  tattoo,  but  she  said  she  needed  addi‐
tional  time  before  getting  the  tattoo.  Campbell  told  Masha 
that she was already in the Family, even without the tattoo. 
    Campbell asked Masha to engage in prostitution with the 
customers at the spas, but she refused. In November of 2008, 
Masha was late making her $1,000 weekly payment. Camp‐
bell  told  her  that  as  punishment,  she  would  be  required  to 
have  sexual  intercourse  with  him  and  his  business  partner, 
Bo Liu, at Elle Spa. She complied, and Campbell charged Bo 
Liu $300. Campbell warned Masha that he was “working on 
[her]  immigration  status.  And  [she]  better  do  whatever  he 
16                                                     No. 12‐3724 

says.”  Afterwards,  Campbell  required  Masha  to  have  sex 
with him weekly. He would tell her that her body belongs to 
him, and if she refused, he would have her deported with a 
single  phone  call.  One  day,  while  Masha  was  working  at 
Club Tan, Campbell had sex with Masha, and then ordered 
Masha and Diamond to have sex with each other. Masha ini‐
tially  refused,  but  eventually  complied.  Campbell  recorded 
this encounter using his mobile phone. 
    In  March  2009,  when  Masha  finished  paying  $14,500  to 
Campbell,  he  told  her  that  everything  was  going  well,  and 
her green card would be issued soon. Campbell told Masha 
to return to Belarus, where he would send her the green card 
and  other  documents  she  would  need  to  enter  the  United 
States.  At  first  Masha  planned  to  return  to  Belarus  as  in‐
structed by Campbell, but then she consulted a lawyer with‐
out  Campbell’s  knowledge.  The  lawyer  advised  Masha  not 
to leave the United States, stating that she would not  be al‐
lowed to return. 
    Masha told Campbell that she refused to leave the United 
States.  Campbell  responded  that,  in  order  to  “punish”  her 
for  refusing  to  go  to  Belarus,  Masha  would  be  required  to 
pay him $10,000, either in cash or by working for him for six 
months,  seven  days  a  week,  without  pay.  Masha  opted  to 
pay the $10,000 in weekly installments of $1,000 because she 
feared  if  she  continued  working  for  Campbell,  he  would 
continue  forcing  her  to  have  sex  with  him.  When  Masha 
made  the  final  payment  of  the  $10,000  “punishment”, 
Campbell told Masha that her refusal to go to Belarus caused 
Campbell  “a  lot  of  problems  with  getting  [legal]  status  for 
somebody else,” and therefore Masha would be required to 
pay  an  additional  $6,000  “fine”.  Campbell  told  Masha  that 
No. 12‐3724                                                       17 

he  had  the  address  of  her  parents  in  Belarus,  and  if  Masha 
did  not  pay  the  money,  he  would  send  the  video  of  Masha 
and Diamond having sex to Masha’s parents, as well as put 
the video on the internet, and have Masha deported. Masha 
paid Campbell the $6,000 in weekly installments of $1,000 a 
week. After Masha paid the $6,000 “fine”, Campbell claimed 
that she had only paid $5,000, and would be required to pay 
an additional $1,000, which she could satisfy by paying $500 
and  having  sex  with  him.  After  Masha  paid  $500  and  had 
sex with Campbell, he told Masha that she could get out of 
the Family only if she paid him an additional $5,000. Camp‐
bell  told  Masha  that,  otherwise,  “the  only  way  out  of  the 
Family is death.” 
    After Campbell demanded $5,000 for leaving the Family, 
Masha changed her phone number in order to evade Camp‐
bell. Campbell directed Diamond to call Masha’s parents in 
Belarus to obtain Masha’s new number. Diamond complied, 
and  in  August  2009,  Campbell  called  Masha  at  her  new 
number.  Masha  then  began  recording  her  calls  with  Camp‐
bell. During one of these calls, Masha told Campbell that she 
only  had  $1,500  of  the  $5,000  Campbell  was  demanding. 
Campbell  responded  that  he  was  going  to  give  Masha  her 
“birthday present,” which was that if she gave Campbell the 
$1,500 and  “spend  two hours with  your Daddy today,”  she 
would owe him no more money, and “[i]t’s over with.” Ma‐
sha  met  Campbell  at  the  Day  and  Night  Spa  and  had  sex 
with him and Bo Liu. 
   Masha again changed her phone number. At Campbell’s 
direction,  Diamond again called Masha’s parents in Belarus 
and  obtained  Masha’s  new  number.  On  September  1,  2009, 
Campbell called Masha and told her she owed him an addi‐
18                                                    No. 12‐3724 

tional $5,000 for changing her telephone number. Masha said 
she  had  no  more  money  to  pay  Campbell.  Campbell  re‐
sponded with a tirade about “the problem [Masha] created,” 
which concluded with the threat that if Masha did not pay, 
“we will go to f—ing war.” 
    Masha  responded  by  contacting  U.S.  Immigration  and 
Customs  Enforcement.  Under  the  direction  of  ICE  agents, 
Masha engaged in a series of monitored and recorded phone 
calls with Campbell; and, under the direction of, and surveil‐
lance  by,  ICE  agents,  she  made  a  series  of  payments  to 
Campbell using funds provided by ICE. Specifically, on Sep‐
tember  11,  2009,  Masha  made  a  payment  of  $1,200  with 
funds provided by ICE. Masha told Campbell that the mon‐
ey had come from her parents in Belarus. 
   On  September  25,  2009,  Masha  told  Campbell  that  she 
did not have any more money to pay him. Campbell threat‐
ened  that  unless  she  paid  him  more  money,  he  would  post 
photos on the internet of her having sex with him, Diamond, 
and Bo Liu, and would send the same materials on a DVD to 
her parents in Belarus. Masha then made a $500 payment to 
Campbell, using funds supplied by ICE agents. In early Oc‐
tober,  Campbell  continued  to  demand  more  money,  and 
again  threatened  to  post  the  sex  tape  on  the  internet  for 
viewing  “all  over  the  f—ing  world.”  Masha  made  another 
payment to Campbell using funds supplied by ICE agents. 
    In  December  2009,  Loni  was  contacted  by  U.S.  law  en‐
forcement  agents  and  spoke  with  them  about  Campbell  at 
the  U.S.  embassy  in  Ukraine.  On  January  13,  2010,  ICE 
agents  took  Diamond  from  the  Day  and  Night  Spa,  where 
Diamond had been living and working. 
No. 12‐3724                                                                    19 

    In  January  2012,  Diamond,  Loni,  Masha,  John,  and  an‐
other  former  Family  member  testified  against  Campbell  at 
his jury trial. After the jury rendered its verdict, the district 
court  sentenced  Campbell,  who  had  a  prior  conviction  for 
attempted murder, to a total sentence of life imprisonment. 
           II.          Harboring 
    Campbell challenges his convictions for harboring illegal 
aliens  Diamond  and  Loni.  Specifically,  Campbell  contends 
that (1) the district court erred in instructing the jury on the 
intent element the Government must prove in order to con‐
vict him of harboring, and (2) the evidence at trial was insuf‐
ficient for the jury to find that the intent element was prov‐
en. Before discussing the merits of these issues, we first dis‐
cuss  the  magnitude  of  the  burden  Campbell  faces  in  chal‐
lenging the harboring convictions. 
    When  a  party  disagrees  with  a  jury  instruction  it  “must 
inform the court of the specific objection and the grounds for 
the  objection  before  the  jury  retires  to  deliberate.”  Fed.  R. 
Crim.  P.  30(d).  Failure  to  object  in  accordance  with  Rule 
30(d) precludes appellate review, except as permitted under 
plain error review. See id. It is undisputed that Campbell did 
not comply with Rule 30(d); accordingly, we review Camp‐
bell’s  jury  instruction  challenge  for  plain  error  only.2  See 
                                                 
2  The  Government  contends  that  even  plain  error  review  is  foreclosed 
because  Campbell’s  prior  counsel  “provisionally  accepted”  the  chal‐
lenged  jury  instructions  prior  to  Campbell’s  first  trial  in  August  2011. 
The  first  trial  (in  August  2011)  ended  in  a  mistrial;  Campbell’s  convic‐
tions were the result of his second trial (in January 2012), and that is the 
only trial at issue here. After the mistrial, the district court did not indi‐
cate to the parties that any waivers from the first trial would carry over 
       
20                                                               No. 12‐3724 

United States v. Ye, 588 F.3d 411, 414 (7th Cir. 2009). With re‐
spect to Campbell’s sufficiency‐of‐evidence challenge, in the 
ordinary case, “[w]e will overturn a jury verdict for insuffi‐
ciency of the evidence only if, after viewing the evidence in 
the light most favorable to the government, the record is de‐
void  of  evidence  from  which  a  reasonable  jury  could  find 
guilt beyond a reasonable doubt.” United States v. Aslan, 644 
F.3d  526,  540  (7th  Cir.  2011).  However,  as  with  Campbell’s 
jury instruction challenge, Campbell concedes that he raised 
his sufficiency‐of‐evidence challenge for the first time on ap‐
peal, so we review that challenge for plain error only. See id. 
    “In order to reverse for plain error, we must find (1) error 
(2) that is plain, and (3) that affects the defendant’s substan‐
tial rights.” Id. (citing United States v. Olano, 507 U.S. 725, 732 
(1993)). “An error ‘affects the defendant’s substantial rights’ 
when  it  is  prejudicial,  that  is,  when  it  has  affected  the  out‐
come  of  the  district  court  proceedings.”  Id.  at  540–41  (quot‐
ing  Olano,  507  U.S.  at  734);  see  also  United  States  v.  Ramirez‐
Fuentes,  703  F.3d  1038,  1042  (7th  Cir.  2013)  (stating  that  the 
error must “represent[] a miscarriage of justice such that the 
defendant probably would have been acquitted but for the” 
error)  (quotation  omitted).  Finally,  the  decision  to  correct  a 
plain forfeited error affecting substantial rights is left within 
the  discretion  of  the  court  of  appeals,  and  we  “should  not 
exercise that discretion unless the error seriously affects the 

                                                 
to the second trial, and it is unnecessary for us to decide whether such an 
indication  would  have  been  effective.  Under  the  facts  of  this  case,  we 
decline to find that Campbell waived (rather than forfeited) his right to 
challenge the harboring instructions. See generally United States v. Pappas, 
409 F.3d 828, 829–30 (7th Cir. 2005) (discussing forfeiture and waiver). 
No. 12‐3724                                                             21 

fairness,  integrity  or  public  reputation  of  judicial  proceed‐
ings.” Olano, 507 U.S. at 732 (quotation omitted). 
    Campbell  was  convicted  of  harboring  illegal  aliens  Dia‐
mond  and  Loni  for  the  purpose  of  private  financial  gain  in 
violation  of  8  U.S.C.  §  1324(a)(1)(A)(iii),  (a)(1)(A)(v)(II),  and 
(a)(1)(B)(i).  The  harboring  statute  imposes  criminal  liability 
on  one  who  “knowing  or  in  reckless  disregard  of  the  fact 
that an alien has come to, entered, or remains in the United 
States in violation of law, conceals, harbors, or shields from 
detection, or attempts to conceal, harbor, or shield from de‐
tection,  such  alien  in  any  place,  including  any  building  or 
any means of transportation.” 8 U.S.C. § 1324(a)(1)(A)(iii); see 
also 8 U.S.C. § 1324(a)(1)(A)(v)(II) (imposing liability for one 
who  “aids  or  abets  the  commission  of  any  of  the  preceding 
acts”),  (a)(1)(B)(i)  (stating  that  one  who  violates  subpara‐
graph  (a)(1)(A)(iii)  “in  which  the  offense  was  done  for  the 
purpose  of  commercial  advantage  or  private  financial  gain, 
[shall] be fined under Title 18, imprisoned not more than 10 
years, or both”). 
    The terms “‘conceal,’ ‘harbor,’ and ‘shield from detection’ 
have  independent  meanings,  and  thus  a  conviction  can  re‐
sult  from  committing  (or  attempting  to  commit)  any  one  of 
the three acts.” United States v. Ye, 588 F.3d 411, 414 (7th Cir. 
2009). These terms are not defined in the statute, and courts 
have  devoted  substantial  effort  to  pinning  down  their  pre‐
cise  meanings  in  the  context  of  the  harboring  statute.3  See, 

                                                 
3 We refer to 8 U.S.C. § 1324(a)(1)(A)(iii) as the “harboring statute” as a 
shorthand only, since the statute prohibits concealing and shielding from 
detection in addition to harboring. 
22                                                       No. 12‐3724 

e.g.,  United  States  v.  Vargas‐Cordon,  733  F.3d  366,  379–83  (2d 
Cir.  2013);  United  States  v.  Costello,  666  F.3d  1040,  1042–50 
(7th Cir. 2012). In Costello, which was decided after the trial 
in this case, we stated: 
       The  string  of  prohibitions  in  section 
       1324(a)(1)(A)(iii)  is  most  naturally  understood 
       as  the  following  series  of  loophole‐stopping 
       near  synonyms:  ‘concealing’  is  concealing; 
       ‘shielding from detection’ usually is concealing 
       but could involve bribing law enforcement au‐
       thorities—in other words paying someone else 
       to conceal (yet the shade of difference is tiny—
       no surprise in a string of near synonyms); and 
       the office left to ‘harboring’ is, then, materially 
       to  assist  an  alien  to  remain  illegally  in  the 
       United  States  without  publicly  advertising  his 
       presence  but  without  needing  or  bothering  to 
       conceal it … . 
Id.  at  1046–47.  In  Costello,  we  cautioned  that  “harboring” 
should not be defined in such a manner as to sweep far be‐
yond “concealing” or “shielding from detection.” Id. at 1047. 
In  the  end,  we  settled  on  the  following  “harboring”  defini‐
tion: “providing (or offering … ) a known illegal alien a se‐
cure haven, a refuge, a place to stay in which authorities are 
unlikely to be seeking him.” Id. at 1050. 
    In this case, the parties agree that we should look to Cos‐
tello, but the parties see different things in Costello. The Gov‐
ernment  says  that  “Costello  creates  an  effect‐based,  rather 
than purpose or intent based test,” and “harboring is under‐
stood  properly  as  requiring  that  a  defendant,  regardless  of 
his specific intent or purpose for doing so, provide shelter or 
No. 12‐3724                                                                     23 

other assistance (such as employment or transport) to an il‐
legal  alien  in  a  place  where  authorities  are  unlikely  to  seek 
him.” Appellee Br. at 33, 34. Campbell says that, in Costello, 
“this  Court  established  that  the  individual’s  alien  status 
must be the driving purpose for the provision of shelter such 
that there also exists the intent by the defendant to help the 
alien  avoid  detection  by  the  authorities.”  Appellant  Reply 
Br. at 6; see also Appellant Br. at 14 (“[T]he Government must 
establish … that the defendant provided an alien shelter for 
the  purposes  of  evading  detection  by  law  enforcement  or 
immigration  authorities.”).  Campbell  contends  that  the  dis‐
trict court erred in failing to instruct the jury regarding this 
intent element.4 
                                                 
4 The district court gave the following jury instruction: 

               To sustain a concealing or harboring charge, the government 
            must prove each of the following propositions: 
                 First,  that  Diamond  (Count  Four)  …  [and/or]  Loni  (Count 
            Six) was an alien and remained in the United States in violation 
            of law; 
               Second,  that  the  defendant  concealed  or  harbored  or  shel‐
           tered  from  detection  Diamond  (Count  Four)  …  [and/or]  Loni 
           (Count Six) within the United States, or attempted to do so; and 
               Third,  that  the  defendant  either  knew  or  recklessly  disre‐
           garded  the  fact  that  Diamond  (Count  Four)  …  [and/or]  Loni 
           (Count  Six)  was  an  alien  who  remained  in  the  United  States  in 
           violation of law. 
App. 31; see also id. 33 (“If you find that the government proved beyond a 
reasonable doubt the offense charged in Counts Four … and/or Six of the 
indictment,  then  you  must  also  determine  whether  the  government 
proved  beyond  a  reasonable  doubt  that  those  offenses  were  committed 
for purposes of commercial advantage or private financial gain.”). 
24                                                            No. 12‐3724 

    Based  upon  the  evidence  adduced  at  trial,  we  need  not 
resolve  this  dispute  or  decide  whether  the  jury  instructions 
accurately stated the law. Even if Campbell is correct that the 
Government  must  establish  that  he  provided  Diamond  and 
Loni shelter for the purpose of evading detection by law en‐
forcement  or  immigration  authorities,  we  find  that  any  in‐
structional  error  in  this  regard  did  not  affect  Campbell’s 
substantial rights. Although preventing detection by law en‐
forcement  was  not  Campbell’s  sole  purpose  for  providing 
Diamond  and  Loni  with  housing  and  employment,  and  for 
concealing  their  identities  and  whereabouts,5  the  evidence 
amply  showed  such  prevention  was  an  integral  part  of 
Campbell’s  overall  “Family”  plan.  Cf.  Vargas‐Cordon,  733 
F.3d at 383 (holding that there was sufficient evidence of an 
intent to prevent detection by authorities where defendant’s 
“motivations were both to continue their relationship and to 
prevent  authorities  from  returning  [the  alien]  to  govern‐
ment‐arranged foster care”). 
   Campbell’s  efforts  to  profit  from  Diamond’s  and  Loni’s 
labor could be successful only if he were able to prevent law 
enforcement from detecting their illegal status and deporting 
them.  Campbell  moved  both  women  into  housing  he  pro‐
vided, confiscated all of their identifying documents, forced 
them  to  live  and  work  under  assumed  names  in  an  envi‐
ronment  he  controlled  completely,  and  prohibited  them 
from  communicating  with  anyone  outside  his  control,  in‐
cluding  all  friends  and  family  who  knew  their  real  names. 

                                                 
5  As  the  jury  reasonably  found,  one  purpose  was  for  Campbell’s  com‐
mercial advantage or private financial gain. 
No. 12‐3724                                                            25 

Campbell instilled in both women a fear of dire consequenc‐
es if they were to come to the attention of law enforcement, 
including  immigration  authorities.  Campbell  convinced 
them that if they went to law enforcement, Campbell would 
kill  them,  or  they  would  be  beaten,  raped  and/or  deported 
by  the  authorities  themselves.  It  is  clear  that,  in  Campbell’s 
mind,  the  ties  that  bound  Diamond  and  Loni  to  his  Family 
included their illegal status and the efforts Campbell took to 
prevent their detection by authorities. In short, the evidence 
demonstrates  that  Campbell  provided  Diamond  and  Loni 
shelter for, inter alia, the purpose of evading detection by law 
enforcement, including immigration authorities.6 
      On  appeal,  Campbell  contends  he  acted  in  ways  which 
heightened Diamond’s and Loni’s risk of detection by immi‐
gration  authorities.  Campbell  points  out  that  he  rented  an 
apartment in Diamond’s real name, and gave Loni a car with 
a temporary registration in her real name. However, the evi‐
dence  showed  that  Campbell  took  these  actions  during  his 
courtship phase, prior to Diamond and Loni joining his Fam‐
ily. Once Diamond joined the Family, and Campbell had se‐
cured  all  of  Diamond’s  identification  documents,  Campbell 
moved  Diamond  out  of  the  apartment  rented  in  her  real 
name,  and  she  never  returned.  The  address  Campbell  gave 
for  Loni’s  temporary  registration  was  an  address  at  which 
Loni lived prior to joining the Family. Once Loni joined the 
Family,  and  Campbell  had  secured  all  of  Loni’s  identifica‐
tion documents, Campbell moved Loni into housing he con‐
                                                 
6 Although the word “harbor” conjures images of placid water and safe 
vessels, there is nothing in the harboring statute that requires a defend‐
ant’s motives or methods to be benevolent. 
26                                                      No. 12‐3724 

trolled,  and  she  never  returned  to  the  address  listed  on  the 
registration.  
    Campbell also notes that he gave Diamond her identifica‐
tion  documents  twice:  once  to  seek  treatment  in  a  hospital, 
and once when he required her to falsely tell the police that 
she, rather than Loni, was driving the wrecked car. The evi‐
dence showed that, on both occasions, Campbell reasonably 
believed Diamond would not alert the authorities regarding 
her illegal  status or Campbell’s abuse, based on Campbell’s 
prior  threats  and  his  accompanying  her  to  the  hospital  and 
the  police  station.  None  of  the  incidents  highlighted  by 
Campbell  seriously  undermines  the  ample  evidence  that 
Campbell  provided  Diamond  and  Loni  with  shelter  for  the 
purpose of, inter alia, evading detection by law enforcement, 
including immigration authorities. 
    We find that any instructional error did not affect Camp‐
bell’s substantial rights because, even under Campbell’s pre‐
ferred  intent  standard,  the  outcome  of  the  proceedings 
would not have been different. See Vargas‐Cordon, 733 F.3d at 
383; cf. United States v. Courtright, 632 F.3d 363, 372 (7th Cir. 
2011)  (“We  need  not  determine  whether  these  instructions 
were erroneous for the simple reason that any error flowing 
from them had no effect on the outcome of the trial … . Ac‐
cordingly, we find that Courtright has failed to establish that 
the  instructions  were  plainly  erroneous.”).  Finally,  even  if 
we  were  to  find  (which  we  do  not)  that  the  district  court 
committed plain error which affected Campbell’s substantial 
rights,  we  would  decline  to  reverse  the  harboring  convic‐
tions because, viewing the record as a whole, we do not find 
that  any  error  seriously  affected  the  fairness,  integrity  or 
No. 12‐3724                                                     27 

public reputation of judicial proceedings. See Olano, 507 U.S. 
at 732. 
       III.    Extortion 
    Campbell  also  challenges  his  conviction  for  extortion  of 
Masha  in  violation  of  the  Hobbs  Act,  18  U.S.C.  '  1951(a). 
Campbell’s sole contention related to his Hobbs Act convic‐
tion is that the evidence at trial was insufficient to establish 
the  required  nexus  between  the  extortion  and  interstate 
commerce.  Because  Campbell  properly  preserved  this  issue 
for appeal, “[w]e will overturn [the] jury verdict for insuffi‐
ciency of the evidence only if, after viewing the evidence in 
the light most favorable to the government, the record is de‐
void  of  evidence  from  which  a  reasonable  jury  could  find 
guilt  beyond  a  reasonable  doubt.”  Aslan,  644  F.3d  at  540. 
Although this standard is not as difficult to meet as the plain 
error  standard  discussed  above,  it  is  nonetheless  “highly 
deferential  towards  the  decision  reached  at  trial.”  United 
States v. Mitov, 460 F.3d 901, 907 (7th Cir. 2006). 
    The  Hobbs  Act  imposes  criminal  liability  on  “[w]hoever 
in any way or degree obstructs, delays, or affects commerce 
or the movement of any article or commodity in commerce, 
by … extortion or attempts or conspires so to do.” 18 U.S.C. 
' 1951(a).  The  Government  had  the  burden  of  proving  not 
only  extortion  (the  evidence  of  which  Campbell  does  not 
dispute),  but  “the  extortion  must  be  shown  to  affect  inter‐
state commerce.” Mitov, 460 F.3d at 907. Because “the Hobbs 
Act  is  imbued  with  the  full  reach  of  Congress’s  Commerce 
Clause  power,”  the  Government  “need  only  demonstrate  a 
de  minimis  affect  on  commerce.”  Id.  at  908  (citing  United 
States v. Re, 401 F.3d 828, 834–35 (7th Cir. 2005)). “Moreover, 
the  impact  on  commerce  need  not  be  actual;  given  that  the 
28                                                                     No. 12‐3724 

Hobbs  Act  criminalizes  attempts  as  well  as  completed 
crimes, it is enough that the conduct (here, the conspiracy to 
extort) had the potential to impact commerce.” Re, 401 F.3d 
at  835.  The  Hobbs  Act  proscribes  “threatened  or  potential 
effects [on interstate commerce] which never materialize be‐
cause  extortionate  demands  are  met.”  United  States  v. 
Mattson, 671 F.2d 1020, 1024 (7th Cir. 1982). 
    The  jury  heard  the  following  evidence  in  this  case. 
Campbell  extorted  money  from  Masha  by  threatening  to 
mail  an  embarrassing  video  to  Masha’s  parents  in  Belarus, 
upload the  same video to  the internet,  and  have Masha de‐
ported. Campbell believed at least some of the money Masha 
used  to  pay  his  extortionate  demands  was  sent  to  Masha 
from  her  parents  in  Belarus.7  Campbell  twice  directed  Dia‐
mond  to  call  Masha’s  parents  in  Belarus  to  obtain  Masha’s 
new phone numbers, enabling Campbell to continue perpe‐
trating his extortionate scheme. Finally, Campbell attempted 
to extort free labor from Masha in the Day and Night Spa, a 
business engaged in interstate commerce.8 

                                                 
7  Campbell  contends  that  his  beliefs  should  be  irrelevant  in  the  inter‐
state‐commerce analysis. However, we have held that a defendant’s “be‐
lief  provides  the  requisite  interstate  effect”  under  the  Hobbs  Act  when 
the  defendant’s  belief  regarding  “the  interstate  dealings  of  his  specific 
target” impacted the defendant’s overall plan. United States v. Muratovic, 
719  F.3d  809,  814–15  (7th  Cir.  2013);  cf.  United  States  v.  Bailey,  227  F.3d 
792, 798–99 (7th Cir. 2000) (holding that an attempt to rob FBI agents of 
money that the defendant erroneously believed came from a drug organ‐
ization  in  interstate  commerce  satisfied  the  Hobbs  Act  interstate‐
commerce element). 
8  The  Government  presented  evidence  that  the  Day  and  Night  Spa  ad‐
vertised online, purchased supplies and promotional materials from out‐
       
No. 12‐3724                                                                      29 

    We  need  not  decide  whether  any  one  piece  of  evidence 
summarized  above  is  alone  sufficient  to  establish  the  re‐
quired  nexus  between  the  extortion  and  interstate  com‐
merce. It is enough for us to hold—as we do—that the above 
evidence is, in combination and viewed in the light most fa‐
vorable to the Government, sufficient for a reasonable jury to 
find  that  the  interstate  commerce  element  was  satisfied  by 
showing a direct connection between the extortion and inter‐
state commerce and/or a “threatened … effect[] which never 
materialize[d]  because  [the]  extortionate  demands  [were] 
met.”  Mattson,  671  F.2d  at  1024;  see  Mitov,  460  F.3d  at  909 
(“The  payment  from  Steven  …  was  to  be  wired  to  Mitov’s 
cousin in Luxembourg … . An international transfer of assets 
such as … this is sufficient to satisfy the interstate commerce 
requirement  of  §  1951.”)  (citing  United  States  v.  Kaplan,  171 
F.3d  1351,  1355  (11th  Cir.  1999));  see  also  United  States  v. 
Horne,  474  F.3d  1004,  1006  (7th  Cir.  2007)  (holding  that  the 
interstate commerce element of the Hobbs Act was satisfied 
by  a  defendant’s  use  of  an  internet  auction  website  to  lure 
his victims to him, and “the government thus had no need to 
argue  that  the  …  victims  …  traveled  from  other  states,  and 
that  they  carried  their  money  across  state  lines,”  because 
“the  online  auction  site  …  is  an  avenue  of  interstate  com‐
merce, like an interstate highway or long‐distance telephone 
                                                 
of‐state, ordered satellite television, internet and telephone service from 
out‐of‐state  companies,  and  employed  workers  from  out‐of‐state.  See 
United  States  v.  Clausen,  328  F.3d  708,  712  (3d  Cir.  2003)  (stating  that 
“good  example[s]  of  a  commercial  establishment  ‘in’  interstate  com‐
merce” for the purposes of the Hobbs Act are spas which, inter alia, ad‐
vertised in newspapers and on the internet, had employees from out‐of‐
state, and purchased supplies and equipment from out‐of‐state). 
30                                                         No. 12‐3724 

service”);  United  States  v.  Atcheson,  94  F.3d  1237,  1243  (9th 
Cir.  1996)  (“McGrath  and  Atcheson’s  placement  of  out‐of‐
state phone calls to determine the victims’ account balances 
and credit card limits created a … connection with interstate 
commerce  [pursuant  to  the  Hobbs  Act].”)  (citing  United 
States v. Lee, 818 F.2d 302, 305–06 (4th Cir. 1987)). 
     Campbell contends that the interstate commerce element 
of  the  Hobbs  Act  may  only  be  proven  by  evidence  that  the 
extortion  affected  the  victim’s  interstate  actions.  Although 
such proof has been held to be sufficient, we have never held 
that it is the exclusive method by which the interstate com‐
merce element may be proven. Our cases discuss two meth‐
ods by which the interstate commerce element may be prov‐
en  in  Hobbs  Act  prosecutions:  (1)  “a  direct  connection  be‐
tween extortion and interstate commerce,” and (2) a “deple‐
tion‐of‐assets  indirect  effect  on  interstate  commerce.” 
Mattson,  671  F.2d  at  1023,  1024.  Under  a  depletion‐of‐assets 
indirect  effect  theory,  the  focus  typically  is  on  whether  the 
extortion  affected  the  victim’s  interstate  activities.  See  id.  at 
1024 (“Under the depletion of assets theory, commerce is af‐
fected  when  an  enterprise,  which  either  is  actively  engaged 
in interstate commerce or customarily purchases items in in‐
terstate commerce, has its assets depleted through extortion, 
thereby  curtailing  the  victim’s  potential  as  a  purchaser  of 
such  goods.”)  (quotation  and  emphasis  omitted).  However, 
the  Government  in  this  case  did  not  rely  on  a  depletion  of 
assets theory. Instead, the Government sought only to prove 
a  direct  connection  between  the  extortion  and  interstate 
commerce, and in such cases, “jurisdiction … is satisfied by 
showing  a  realistic  probability  that  an  extortionate  transac‐
tion  will  have  some  effect  on  interstate  commerce.”  United 
States  v.  Staszcuk,  517  F.2d  53,  60  (7th  Cir.  1975)  (en  banc) 
No. 12‐3724                                                       31 

(emphasis  added).  As  discussed  above,  the  Government 
produced  sufficient  evidence  for  a  reasonable  jury  to  find 
that Campbell’s extortion of Masha had a direct effect on in‐
terstate  commerce  and/or  a  threatened  effect  which  never 
materialized  because  Masha  met  Campbell’s  extortionate 
demands. 
       IV.     Sex Trafficking 
    Lastly,  Campbell  challenges  his  conviction  for  sex  traf‐
ficking in violation of the Trafficking Victim’s Protection Act 
(“TVPA”),  18  U.S.C.  §  1591(a).  Campbell  contends  that  the 
Government’s  evidence  was  insufficient  to  establish  the  re‐
quired  nexus  between  Campbell’s  activities  in  interstate 
commerce and the commercial sex acts related to Diamond. 
Campbell  argues  that  the  Government  showed  only  a  link 
between  interstate  commerce  and  Campbell’s  lawful  activi‐
ties  at  the  Day  the  Night  Spa—which  the  parties  agree  was 
operated as a “clean” spa, that is, with no prostitution. In re‐
viewing  Campbell’s  challenge,  we  will  overturn  the  jury 
verdict for insufficiency of the evidence only if, after viewing 
the evidence in the light  most favorable to the government, 
the  record  is  devoid  of  evidence  from  which  a  reasonable 
jury  could  find  guilt  beyond  a  reasonable  doubt.  Aslan,  644 
F.3d at 540. 
    The TVPA, which was enacted in 2000, imposes criminal 
liability  on  “[w]hoever  knowingly  …  in  or  affecting  inter‐
state  or  foreign  commerce,  …  recruits,  entices,  harbors, 
transports,  provides,  obtains,  or  maintains  by  any  means  a 
person”  (or  benefits  financially  from  participation  in  a  ven‐
ture which has engaged in such acts), “knowing, or in reck‐
less  disregard  of  the  fact,  that  means  of  force,  threats  of 
force, coercion …, or any combination of such means will be 
32                                                     No. 12‐3724 

used to cause the person to engage in a commercial sex act.” 
18  U.S.C.  §  1591(a).  We  have  considered  the  TVPA  only 
twice  previously.  See  United  States  v.  Sawyer,  733  F.3d  228 
(7th Cir. 2013); United States v. Cephus, 684 F.3d 703 (7th Cir. 
2012).  In  the  only  occasion  we  have  had  to  consider  the  in‐
terstate commerce element of the TVPA, we held that the in‐
terstate commerce element has no mens rea requirement. See 
Sawyer, 733 F.3d at 229. In so holding, we stated: “[W]e can 
think  of  no  reason  Congress  would  have  gutted  the  law  by 
limiting  prosecutions  to  the  surely  trifling  number  of  sex 
traffickers  who  know,  for  example,  that  using  a  hotel  room 
or  out‐of‐state  condoms  affects  interstate  commerce  as  that 
term  is  understood  in  constitutional  law.”  Id.  at  230.  Other 
circuits have interpreted the interstate commerce element of 
the TVPA expansively. See United States v. Phea, 755 F.3d 255, 
263 (5th Cir. 2014) (holding interstate commerce element sat‐
isfied  by  evidence  of  the  use  of  a  mobile  phone,  advertise‐
ment for prostitution services on the internet, and a custom‐
er from out‐of‐state); United States v. Todd, 627 F.3d 329, 331, 
333 (9th Cir. 2010) (holding interstate commerce element sat‐
isfied by evidence of advertisements in Craigslist and Seattle 
Weekly); United States v. Evans, 476 F.3d 1176, 1179–80 (11th 
Cir. 2007) (“Evans’s enticement of Jane Doe to commit pros‐
titution,  even  though  his  actions  occurred  solely  in  Florida, 
had the capacity when considered in the aggregate with sim‐
ilar conduct by others, to frustrate Congress’s broader regu‐
lation of interstate and foreign economic activity … . Evans’s 
use of hotels that served interstate travelers and distribution 
of condoms that traveled in interstate commerce are further 
evidence  that  Evans’s  conduct  substantially  affected  inter‐
state commerce.”). 
No. 12‐3724                                                         33 

    The  Government  presented  evidence  that  Diamond 
placed  advertisements  for  Elle  Spa  and  Club  Tan—where 
Diamond  was  forced  to  live  and  perform  prostitution—on 
the  internet  website,  Craigslist,9  and  the  publication,  Chica‐
go  After  Dark,  at  Campbell’s  direction  and  for  Campbell’s 
financial  benefit.  The  Government  also  presented  evidence 
that Campbell and Diamond used mobile phones extensive‐
ly in conducting the prostitution activities. It is not necessary 
for us to decide whether this evidence of internet and mobile 
phone usage is alone sufficient to satisfy the interstate com‐
merce element of the TVPA, although at least one court has 
held that such evidence is. See Todd, 627 F.3d at 331, 333; cf. 
Phea,  755  F.3d  at  263  (holding  interstate  commerce  element 
of the TVPA was satisfied by evidence of the use of a mobile 
phone, internet advertisements, and an  out‐of‐state custom‐
er); Horne, 474 F.3d at 1006 (holding interstate commerce el‐
ement  of  Hobbs  Act  was  satisfied  by  defendant’s  use  of  an 
internet auction website). 
    As noted above, the Government presented evidence that 
the  Day  and  Night  Spa  advertised  online,  purchased  sup‐
plies  and  promotional  materials  from  out‐of‐state,  ordered 
satellite  television,  internet  and  telephone  service  from  out‐
of‐state  companies,  and  employed  workers  from  out‐of‐
state. Cf. Clausen, 328 F.3d at 712 (stating that a similar spa is 
a  “good  example  of  a  commercial  establishment  ‘in’  inter‐
state  commerce”  for  the  purposes  of  the  Hobbs  Act).  Alt‐
hough  Campbell  operated  the  Day  and  Night  Spa  as  a 

                                                 
9 The Government presented evidence that Craigslist is headquartered in 
California. 
34                                                      No. 12‐3724 

“clean” spa where prostitution did not occur, the jury could 
reasonably find that the Day and Night Spa was an integral 
part  of  Campbell’s  overall  massage  and  prostitution  busi‐
ness,  which  encompassed  several  related  spas.  The  jury 
could reasonably find that the Day and Night Spa provided 
a  cover  for  the  money  Campbell  received  illicitly  through 
prostitution, and a source of legitimate masseuses Campbell 
could  use  when  he  feared  law  enforcement  was  investigat‐
ing  the  other  spas.  The  jury  also  could  reasonably  find  that 
Campbell used the Day and Night Spa as a recruitment tool 
for convincing prospective Family members that they would 
not be required to perform “extras”, and instead would per‐
form  massages  in  a  prostitution‐free  workplace.  We  find 
that, viewing the evidence in the light most favorable to the 
Government,  all  of  the  above  evidence,  in  combination,  is 
sufficient  to  satisfy  the  interstate  commerce  element  of  the 
TVPA. 
       V.      Conclusion 
   For  the  foregoing  reasons,  we  AFFIRM  the  judgment  of 
the district court.